Reissue Application Final Action
	This reissue application is a continuation of US patent 9,439,191 issued September 6, 2016, and filed as US application 14/313,641, filed on June 24, 2014. US application 14/313,641 is a continuation of 14/010,038, filed on August 26, 2013, now US Patent 8,787,327, which is a continuation of US application 13/438,399, filed on April 3, 2012, now patent number 8,619,726, which is a continuation of application 12/187,762, filed on August 7, 2008, now US Patent 8,160,033 which claims priority under 35 USC §119 to Korean application 10-2007-0079246, filed on August 7, 2007. 
	Original claims 1-16 are cancelled. Claims 17-36 are added. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 17-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ojala et al (US Patent 7,996,744). 
Claim 17:  A method for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the method comprising: 
	acquiring a quantity of hybrid automatic repeat request (HARQ) processes (col. 9, lines 38-39 refer to a “HARQ process number” defined in three bits. A three bit word allows for 8 possible HARQ process numbers) for a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and a periodicity of allocated resources for receiving data semi-persistently (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	wherein consecutive HARQ process identifiers (IDs) from 0 to N-1 are used for the - semi-persistent resource allocation in case that the quantity of HARQ processes for the semi-persistent resource allocation is N (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 1
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7); 
identifying a HARQ process ID by using the quantity of HARQ processes for the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)) the periodicity of allocated resources for receiving data semi-persistently (“n” is a system subframe number where a data packet occurs (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe numbers are periodic from 0[Wingdings font/0xE0]4) and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)); 
	and receiving a data associated with the identified HARQ process ID (As shown within FIG 1, the base station 10 transmits the HARQ transmission containing the HARQ process number to the UE (user equipment 101. See col. 6, lines 5-16)). 
	Claim 18: The method of claim 17, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
Claim 19: The method of claim 17, wherein the data is for an initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).  
	Claim 20: The method of claim 17, wherein the HARQ process ID is identified based on a modulo function for the periodicity of allocated resources for receiving data semi-persistently and the system frame by the quantity of HARQ processes for the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        (5 k+ n) mod 8 (mod stands for “modulo”)
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7). The symbol “n” is a system subframe number (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe number indicates which slot within the 10ms period a data packet occurs. The symbol“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)). 
	Claim 21: The method of claim 17, further comprising identifying a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
Claim 22:  A method for transmitting data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the method comprising: 
	transmitting information representative of (col. 9, lines 23-26) a quantity of hybrid automatic repeat request (HARQ) processes (col. 9, lines 38-39 refer to a “HARQ process number” defined in three bits. A three bit word allows for 8 possible HARQ process numbers) for a semi-persistent resource allocation for transmitting data semi-persistently (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”); 
	wherein consecutive HARQ process identifiers (IDs) from 0 to N-1 are used for the - semi-persistent resource allocation in case that the quantity of HARQ processes for the semi-persistent resource allocation is N (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 2
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7); 
	 
	transmitting a data associated with a HARQ process ID wherein the HARQ process ID is based on the quantity of HARQ processes for the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)) the periodicity of allocated resources for transmitting data semi-persistently (“n” is a system subframe number where a data packet occurs (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe numbers are periodic from 0[Wingdings font/0xE0]4) and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)). 
	Claim 23: The method of claim 22, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
	Claim 24: The method of claim 22, wherein the data is for an initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).  
	Claim 25: The method of claim 22, wherein the HARQ process ID is identified based on a modulo function for the periodicity of allocating resources for transmitting data semi-persistently and the system frame by the quantity of HARQ processes for semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        ((5 k)+ n) mod 8    (mod stands for “modulo”)
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7. The symbol “n” is a system subframe number (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe number indicates which slot within the 10ms period a data packet occurs. The symbol“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)). 
	Claim 26: The method of claim 22, further comprising identifying a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
	Claim 27:  An apparatus for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the apparatus comprising:
	a controller configured to: acquire a quantity of hybrid automatic repeat request (HARQ) processes (col. 9, lines 38-39 refer to a “HARQ process number” defined in three bits. A three bit word allows for 8 possible HARQ process numbers) for a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, and a periodicity of allocated resources for receiving data semi-persistently (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	wherein consecutive HARQ process identifiers (IDs) from 0 to N-1 are used for the - semi-persistent resource allocation in case that the quantity of HARQ processes for semi-persistent resource allocation is N (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 3
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7) and; 
	identify a HARQ process ID by using the quantity of HARQ processes for semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                                ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)) the periodicity of allocated resources for receiving data semi-persistently (“n” is a system subframe number where a data packet occurs (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe numbers are periodic from 0[Wingdings font/0xE0]4) and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)); 
	a receiver configured to identify a data associated with the identified HARQ process ID  (As shown within FIG 1, the base station 10 transmits the HARQ transmission containing the HARQ process number to the UE which then receives the data (user equipment 101. See col. 6, lines 5-16)). 
	Claim 28: The apparatus of claim 27, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
	Claim 29: The apparatus of claim 27, wherein the data is for an initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).  
	Claim 30: The apparatus of claim 27, wherein the HARQ process ID is identified based on a modulo function for the periodicity of allocated resources for receiving data semi-persistently and the system frame by the quantity of HARQ processes for the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        (5 k+ n) mod 8    (mod stands for “modulo”)
. 
	Claim 31: The apparatus of claim 27, wherein the controller is further configured to identify a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
	Claim 32:  An apparatus for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the apparatus comprising:
	a transmitter configured to: transmit information representative of a quantity of hybrid automatic repeat request (HARQ) processes (col. 9, lines 38-39 refer to a “HARQ process number” defined in three bits. A three bit word allows for 8 possible HARQ process numbers) for a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and a periodicity of allocated resources for receiving data semi-persistently (FIG 6B at illustration 611 shows one 10ms radio 
	wherein consecutive HARQ process identifiers (IDs) from 0 to N-1 are used for the - semi-persistent resource allocation in case that the quantity of HARQ processes for semi-persistent resource allocation is N (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 4
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7) and; 
	transmit a data associated with identified HARQ process (As shown within FIG 1, the base station 10 transmits the HARQ transmission containing the HARQ process number to the UE which then receives the data (user equipment 101. See col. 6, lines 5-16));
	wherein the HARQ process ID is based on the quantity of HARQ processes for semi-persistent resource allocation, the periodicity of allocated resources for transmitting data semi-persistently and a system frame number  (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        (5 k+ n) mod 8 (mod stands for “modulo”)
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, . 
	Claim 33: The apparatus of claim 32, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
	Claim 34: The apparatus of claim 232, wherein the data is for an initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).  
	Claim 35: The apparatus of claim 32, wherein the HARQ process ID is identified based on a modulo function for the periodicity of allocated resources for transmitting data semi-persistently and the system frame by the quantity of HARQ for the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        (5 k+ n) mod 8    (mod stands for “modulo”)
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, . 
	Claim 36: The apparatus of claim 32, wherein the controller is further configured to identify a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”).
                                                        Response to Remarks
	(1) Applicant’s arguments regarding the rejection of claims 17-36 under 35 USC §251, as set forth on page 8, last two paragraphs are well taken. This rejection has been accordingly withdrawn.
	(2) Applicant at page 10, fourth paragraph states: 
	“As described in the present application, a terminal detects signaling information from an
HS-SCCH, the signaling information indicating whether information on a transmission time
interval is a HARQ process number related to another data packet, and the HARO process number
of an HS-SCCH message is 3-bit. However, the number of HARQ processes is not the HARQ
process number (i.e. an identifier of the HARQ process), but refers to how many HARQ processes. Though the HARQ process number is related to SPS resource allocation, the HARQ process number identified by the Examiner in Ojala is related to the other packet and not to the SPS resource allocation.”
quantity of HARQ processes, rather than the HARQ process ID number. 
	(3) Applicant’s arguments at the last two lines of claim 10 through the first 5 lines of page 11 state:
	  “However, the interval (i.e. the periodicity associated with the semi-persistent resource allocation) of independent Claims 17, 22, 27, and 32 is an interval of resource allocation for transmitting data semi-persistently.
	Additionally, to clarify this distinction, independent Claims 17, 22,27, and 32 are amended
to change “a periodicity associated with the semi-persistent resource allocation” to “a periodicity
of allocated resources for transmitting data semi-persistently.”
	The problem that exists here is that the term “periodicity” does not exist in the original patent US 9,439,191. As a result, a “periodicity” is not defined by applicant as being an “interval” per se. A periodicity could simply be referring to the property of periodic repetition, which is how the term “periodicity” is construed in this action. 
	(4) Applicant at page 11, second to last paragraph states:
	“However, in amended independent Claims 17, 22, 27, and 32, the HARQ process ID is calculated using the number of HARO processes, periodicity, and a system frame number, while
the transmission time indicator of Ojala is calculated merely using a frame number and a subframe number. Therefore, Ojala fails to teach or suggest identifying the HARO process ID using the quantity of the HARQ processes and the interval of the SPS resources being allocated for the data
transmission.”
	The numerical result of “((5 x k)+ n) mod 8” is the calculated process number corresponding to the claimed “HARQ process ID”. The “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest). Thus, the number “8” in “mod 8” is the quantity of HARQ processes, rather than the HARQ process ID number. 
	The independent claims make no mention of an “interval”. A periodicity is mentioned, but the term “periodicity” does not exist in the original patent US 9,439,191. As a result, a “periodicity” is not defined by applicant as being an “interval” per se. A periodicity could simply be referring to the property of periodic repetition, which is how the term “periodicity” is construed in this action. As shown in FIG 6B, illustration 611, the subframe numbers “n” have the property of periodic repetition. 
	(5) Applicant at page 11, last paragraph states:
	“The Examiner also asserts that “8” in the equation of Ojala can signify a possible number
of HARO processes and the result can be 0 to 7 when using mod 8. However, these features of Ojala merely correspond to the HARQ process ID being 3-bits”
	The “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process ID numbers, starting with 0 and not exceeding 7 (the number 7 is the largest 
                                                             Final Rejection 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                         Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,439,191 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
                                              Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                                   Correspondence

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992       

Conferees:

/JDC/            Primary Examiner, Art Unit 3992                                                                                                                                                                                             /M.F/ Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The formula printed at col. 9, lines 50-62 is printed with a question mark inserted: (5? K + n) mod 8. However, this is apparently a typographical error.  An example is given at col. 9, line 58 where (5? 2+4) mod 8 =6. The only way to a have a solution equal to 6  is when the “?” is actually a multiplication sign. In other words, ((5 x 2) + 4) mod 8 = the remainder of 14/8 = 6.  
        2 id.
        3 id. 
        4 id.